DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment (including any new matter issue). 
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 23 March 2021, adding claims 9-13.  Therefore, claims 1-13 are pending in the application.  The changes therein and corresponding remarks have been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0106930 A1 (“KIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, KIM discloses a method for driving an electronic device including a semiconductor memory in a test mode (e.g., associated with the firing operation in Figs. 3B, 4 and 5A-5C), the method comprising: 
applying, during a stress period, a stress pulse (e.g., the pulse/ period associated with the first S40 in the loops in Fig. 3B, with reference to the first “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4) simultaneously to a plurality of memory cells to turn on the plurality of memory cells (e.g., with reference to paragraph [0054] “firing the firing failed phase change memory cells to a set state (S40)”, implying that a plurality of memory cells are fired together in a same single step S40 in Fig. 3B, before a next step, to turn on those memory cells to a set state; also, paragraph [0049] “a plurality of phase change memory cells being fired using a set state” and paragraph [0037] “the firing pulse may be applied as a ‘firing set pulse’ placing the plurality of phase change memory cells into the set state”); 
determining, during a sensing period, whether the memory cells are turned on or turned off (e.g., S20 and S30, and the corresponding period, in the loops in Fig. 3B, after the first S40, with reference to paragraph [0053] “Verification data VDATA obtained from the verify read operation is then compared with firing data FDATA (S30). ... the firing data FDATA indicates a set state for each phase change memory cell”); and 
applying, during a firing period, a maximum voltage (e.g., the voltage/ period associated with the second S40 in the loops in Fig. 3B, for the NO branch from S30, with reference to the voltage associated with the second “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signals in Figs. 5A-5C) to a selected memory cell of the plurality of memory cells only when the selected memory cell is determined to be in a turned-off state (e.g., with reference to the NO branch from S30 in the loops in Fig. 3B and paragraph [0054] “Memory cells showing verification data VDATA equal to the expected firing data FDATA (S30=yes), are determined to be properly fired, and the firing operation is terminated. However, memory cells showing verification data VDATA not equal to the expected firing data FDATA (S30=no), are determined to be improperly fired, and the firing operation continues by again firing the firing failed phase change memory cells to a set state (S40)”),
wherein the stress pulse (associated with the first S40 in the loops in Fig. 3B, with reference to the first “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4) includes a multi-pulse signal (e.g., the multi-pulse signal in Figs. 4 and 5A-5C; Figs. 4 and 5A show pulses with no interval/ gap/ delay therebetween) which periodically pulses more than two times during the stress period (e.g., more than two periodic pulses or pulse periods in each of the multi-pulse signals in Figs. 4 and 5A-5C), and 
wherein a voltage level of the stress pulse (associated with the first S40 in the loops in Fig. 3B, with reference to the first “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4) is the same as or lower than the maximum voltage (e.g., same as or lower than a voltage level associated with the second S40 in the loops in Fig. 3B, for the NO branch from S30, with reference to the second “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4, and with reference to paragraph [0052] “as shown in FIG. 4, the maximum firing set pulse I_firing_SET…may be increased over time with each successive loop increment. However, other approaches to the application of loop specific maximum current levels may be taken (e.g., a constant maximum current level)”).

Regarding claim 2, KIM discloses the method according to claim 1, further comprising: 
determining, during an additional sensing period, whether the selected memory cell is turned on or turned off after applying the maximum voltage (e.g., S20 and S30, and the corresponding period, in the loops in Fig. 3B, after the second S40, with reference to paragraph [0053] “Verification data VDATA obtained from the verify read operation is then compared with firing data FDATA (S30). ... the firing data FDATA indicates a set state for each phase change memory cell”); and 
applying, during an additional stress period, the stress pulse (e.g., the pulse/ period associated with the third S40 in the loops in Fig. 3B, for the NO branch from S30, with reference to the third “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4, and with reference to paragraph [0052] “(e.g., a constant maximum current level)”) to the selected memory cell only when the selected memory cell is determined to be in the turned-off state (e.g., with reference to the NO branch from S30 in the loops in Fig. 3B and paragraph [0054] “Memory cells showing verification data VDATA equal to the expected firing data FDATA (S30=yes), are determined to be properly fired, and the firing operation is terminated. However, memory cells showing verification data VDATA not equal to the expected firing data FDATA (S30=no), are determined to be improperly fired, and the firing operation continues by again firing the firing failed phase change memory cells to a set state (S40)”).

Regarding claim 3, KIM discloses the method according to claim 1, wherein each of the plurality of memory cells has a first turn-on voltage in a normal state (e.g., a turn-on voltage in a state associated with the YES branch from S30 in Fig. 3B), and the plurality of memory cells have a plurality of second turn-on voltages, respectively, in an initial state (e.g., a turn-on voltage in a state before the firing operation in Fig. 3B and associated with the NO branch from S30 in the loops in Fig. 3B, for the respective ones of the plurality of memory cells, with reference to paragraph [0006] “following the fabrication of the phase change memory cell, the constituent phase change material resides in a mixed amorphous state”), the plurality of second turn-on voltages (i.e., associated with the NO branch from S30 in the loops in Fig. 3B, indicating that the turn-on voltages are higher than the verify read voltage of S20) having higher voltage levels than the first turn-on voltage (i.e., associated with the YES branch from S30 in the loops of Figs. 3B, indicating that the turn-on voltage is lower than the verify voltage of S20; also, with reference to paragraph [0053] “the firing data FDATA indicates a set state for each phase change memory cell”, i.e., with a low turn-on voltage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0106930 A1 (“KIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 5, KIM discloses a method for driving an electronic device including a semiconductor memory in a test mode (e.g., associated with the firing operation in Figs. 3B, 4 and 5A-5C), the method comprising: 
applying, during a stress period, a stress pulse sequentially (e.g., a pulse/ period associated with one of S40 in Fig. 3B in a sequence of loops, with reference to an “I_firing_SET” multi-pulse signal in Fig. 4 in a sequence of loops and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4; also, a pulse with sequentially changing levels in Figs. 4 and 5A-5C) to a plurality of memory cells to turn on the plurality of memory cells (e.g., with reference to paragraph [0054] “firing the firing failed phase change memory cells to a set state (S40)”, implying that a plurality of memory cells are fired in S40 in Fig. 3B, to turn on those memory cells to a set state; also, paragraph [0049] “a plurality of phase change memory cells being fired using a set state” and paragraph [0037] “the firing pulse may be applied as a ‘firing set pulse’ placing the plurality of phase change memory cells into the set state”); 
determining, during a sensing period, whether the memory cells are turned on or turned off (e.g., S20 and S30, and the corresponding period, in the loops in Fig. 3B, after the one of S40, with reference to paragraph [0053] “Verification data VDATA obtained from the verify read operation is then compared with firing data FDATA (S30). ... the firing data FDATA indicates a set state for each phase change memory cell”); and 
applying, during a firing period, a maximum voltage (e.g., a voltage/ period associated with a subsequent S40 in the loops in Fig. 3B, for the NO branch from S30, with reference to a voltage associated with a subsequent “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4) to a selected memory cell of the plurality of memory cells only when the selected memory cell is determined to be in a turned-off state (e.g., with reference to the NO branch from S30 in the loops in Fig. 3B and paragraph [0054] “Memory cells showing verification data VDATA equal to the expected firing data FDATA (S30=yes), are determined to be properly fired, and the firing operation is terminated. However, memory cells showing verification data VDATA not equal to the expected firing data FDATA (S30=no), are determined to be improperly fired, and the firing operation continues by again firing the firing failed phase change memory cells to a set state (S40)”),
wherein the stress pulse (associated with the one of S40 in the loops in Fig. 3B, with reference to the “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4) includes a multi-pulse signal (e.g., the multi-pulse signal in Figs. 4 and 5A-5C; Figs. 4 and 5A show pulses with no interval/ gap/ delay therebetween) which periodically pulses more than two times during the stress period (e.g., more than two periodic pulses or pulse periods in each of the multi-pulse signals in Figs. 4 and 5A-5C).
KIM does not explicitly disclose that voltage levels of pulses in the multi-pulse signal are identical to each other.
However, KIM teaches that, as an alternative to the sequentially decreasing pulses for each of the multi-pulse signals in Figs. 4 and 5A-5C, “[v]arious forms of the firing set pulse I_firing_SET may be used” and “may be implemented as a sequence of sequentially increasing impulses” and “many other possibilities” (e.g., paragraph [0051]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to apply a sequence of pulses with identical voltage levels for each of the multi-pulse signals in Figs. 4 and 5A-5C, as an obvious variation that does not require additional circuitry for generating decreasing or increasing voltage levels and thus simplifying the overall pulse generation circuit.

Regarding claim 6, KIM, as modified above, discloses the method according to claim 5, further comprising: 
determining, during an additional sensing period, whether the selected memory cell is turned on or turned off after applying the maximum voltage (e.g., S20 and S30, and the corresponding period, in the loops in Fig. 3B, after the subsequent S40, with reference to paragraph [0053] “Verification data VDATA obtained from the verify read operation is then compared with firing data FDATA (S30). ... the firing data FDATA indicates a set state for each phase change memory cell”); and 
applying, during an additional stress period, the stress pulse (e.g., the pulse/ period associated with another S40 in the loops in Fig. 3B, for the NO branch from S30, with reference to the another “I_firing_SET” multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4, and with reference to paragraph [0052] “(e.g., a constant maximum current level)”) to the selected memory cell only when the selected memory cell is determined to be in the turned-off state (e.g., with reference to the NO branch from S30 in the loops in Fig. 3B and paragraph [0054] “Memory cells showing verification data VDATA equal to the expected firing data FDATA (S30=yes), are determined to be properly fired, and the firing operation is terminated. However, memory cells showing verification data VDATA not equal to the expected firing data FDATA (S30=no), are determined to be improperly fired, and the firing operation continues by again firing the firing failed phase change memory cells to a set state (S40)”).

Regarding claim 7, KIM, as modified above, discloses the method according to claim 5, wherein each of the plurality of memory cells has a first turn-on voltage in a normal state (e.g., a turn-on voltage in a state associated with the YES branch from S30 in Fig. 3B), and the plurality of memory cells have a plurality of second turn-on voltages, respectively, in an initial state (e.g., a turn-on voltage in a state before the firing operation in Fig. 3B and associated with the NO branch from S30 in the loops in Fig. 3B, for the respective ones of the plurality of memory cells, with reference to paragraph [0006] “following the fabrication of the phase change memory cell, the constituent phase change material resides in a mixed amorphous state”), the plurality of second turn-on voltages (i.e., associated with the NO branch from S30 in the loops in Fig. 3B, indicating that the turn-on voltages are higher than the verify read voltage of S20) having higher voltage levels than the first turn-on voltage (i.e., associated with the YES branch from S30 in the loops of Figs. 3B, indicating that the turn-on voltage is higher than the verify voltage of S20; also, with reference to paragraph [0053] “the firing data FDATA indicates a set state for each phase change memory cell”, i.e., with a low turn-on voltage).


Allowable Subject Matter
Claims 9-13 are allowed.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and the intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 (and its dependent claims 10-13), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination the stress pulse to the selected memory cell only when the selected memory cell is determined to be in a turned-off state, and a voltage level of the stress pulse is lower than that of the maximum voltage (here, “the stress pulse” is understood to be identical to “a stress pulse” applied “during a stress period” recited earlier in the claim, including identical pulse shape and amplitude; further, this step is understood to follow the preceding “determining” step such that “a turned-off state” in this step is understood to be a result of the preceding “determining” step; see also the applicant’s arguments in Remarks, filed 23 March 2021, starting at the bottom of page 8 through the top of page 13).
Regarding claims 4 and 8, the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims, in respective intervening claims 3 and 7 and in respective base claims 1 and 5, including the combination of:  the maximum voltage has a voltage level that is equal to or higher than the voltage level of the stress pulse and equal to or lower than an expectation value of the second turn-on voltages, the expectation value representing a voltage level that the second turn-on voltages are expected to have in the initial state, the expectation value being a single value.


Response to Arguments
Applicant’s arguments in Remarks, filed 23 March 2021, have been considered.  The argument(s) deemed pertinent to the above rejections are addressed below.
Regarding the KIM reference cited in the rejections above, the applicant (near the top of page 7 of Remarks) argues that “KIM merely discloses repeatedly applying a firing set pulse increasing over time to properly fire memory cells. However, KIM does not disclose applying a stress pulse and then applying a maximum voltage that has a voltage level equal to or higher than the stress pulse. Accordingly, KIM does not explicitly disclose ‘wherein a voltage level of the stress pulse is the same as or lower than the maximum voltage,’ as recited in claim 1” (emphases by the applicant).
In response, in rejecting claim 1 as amended, “a stress pulse” in the claim is mapped to a pulse associated with the first multi-pulse signal in Fig. 4 and the other multi-pulse signal in Figs. 5A-5C as applied to Fig. 4 of KIM, and “a maximum voltage” in the claim is mapped to a voltage associated with the second multi-pulse signal (in the same figures of KIM).  As such and as indicated by the applicant in the above quoted portion of Remarks, the second multi-pulse signal in KIM (mapped to “a maximum voltage” in the claim) has a voltage level that is equal to or higher than the first multi-pulse signal in KIM (mapped to “a stress pulse” in the claim), or “a voltage level of the stress pulse is the same as or lower than the maximum voltage” as recited in claim 1.  See also paragraph [0052] “as shown in FIG. 4, the maximum firing set pulse I_firing_SET…may be increased over time with each successive loop increment. However, other approaches to the application of loop specific maximum current levels may be taken (e.g., a constant maximum current level).”

Regarding claim 5 as amended (with reference to the arguments starting at the bottom of page 7 of Remarks), the amendment necessitated a new ground of rejection as indicated above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824